        Case 3:19-cv-00614-JWD-EWD              Document 1      09/16/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                                     FOR THE
                           MIDDLE DISTRICT OF LOUISIANA


 STATE OF LOUISIANA THROUGH
 THE DEPARTMENT OF NATURAL
 RESOURCES, OFFICE OF                                        CIVIL ACTION
 CONSERVATION

 VS.                                                         NO.

 RLI INSURANCE COMPANY, L.L.C.,
 SOMPO INTERNATIONAL                                         JUDGE
 INSURANCE, LEXON INSURANCE
 COMPANY, LEXON SURETY GROUP,
 LLC, NORTHSTAR OFFSHORE                                     MAGISTRATE
 VENTURES, LLC, and SANARE
 ENERGY PARTNERS, LLC



                                   NOTICE OF REMOVAL

TO:    The Clerk of the United States District Court for the Middle District of Louisiana


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1334,1446, and 1452, and

Rule 81(c) of the Federal Rules of Civil Procedure, Sanare Energy Partners, LLC (“Sanare”),

hereby removes the action pending in the 19th Judicial District Court for the Parish of East Baton

Rouge, Louisiana, entitled State of Louisiana Through the Department of Natural Resources vs.

RLI Insurance Company, L.L.C., Sompo International Insurance, Lexon Insurance Company,

Lexon Surety Group, LLC, Northstar Offshore Ventures, LLC and Sanare Energy Partners, LLC,

Docket Number 686876, to the United States District Court for the Middle District of Louisiana.

The grounds for removal are as follows:

       1.      The action pending in the 19th Judicial District Court for the Parish of East Baton

Rouge, Louisiana, entitled State of Louisiana Through the Department of Natural Resources vs.


                                                1
         Case 3:19-cv-00614-JWD-EWD              Document 1       09/16/19 Page 2 of 5



RLI Insurance Company, L.L.C., Sompo International Insurance, Lexon Insurance Company,

Lexon Surety Group, LLC, Northstar Offshore Ventures, LLC and Sanare Energy Partners, LLC,

Docket Number 686876, was commenced on or about August 20, 2019, by the filing of the State

of Louisiana’s Petition for Specific Performance (the “Petition”).

       2.      Copies of all process, pleadings, and orders in the above-described action are

attached as Exhibit “A” as required by 28 U.S.C. § 1446(a). Sanare is unaware of any existence

of any process, pleadings, and orders other than the documents included in Exhibit “A.”

       3.      This civil action is one that may be removed to this Court pursuant to 28 U.S.C. §

1452(a) in that this Court has jurisdiction over the claims or causes of action in the underlying

action pursuant to Section 1334. In particular, the State of Louisiana, in its Petition seeks a money

judgment against, inter alia, Sanare in the amount of $2.5 million dollars. The basis for the State’s

claim is that Sanare assumed the obligations of Northstar Offshore Group, LLC. The State’s

claims against Sanare are expressly rejected and enjoined by the Order (I) Approving the Sale of

Substantially All of the Debtor’s Assets Free and Clear of Claims, Liens, Interests and

Encumbrances; (II) Approving the Assumption of Assignment of Certain Executory Contracts and

Unexpired Leases; and (III) Granting Related Relief (the “Sale Order”) entered by the United

States Bankruptcy Court for the Southern District of Texas in the matter entitled In re Northstar

Offshore Group, LLC, Case Number 16-34028. In the Sale Order, the United States Bankruptcy

Court for the Southern District of Texas expressly ordered that it would “retain jurisdiction to,

among other things, interpret, implement, and enforce the terms and provisions of this Order

. . . and to adjudicate, if necessary, any and all disputes concerning or relating in any way to

the Sale, including, but not limited to, retaining jurisdiction too . . . protect the Buyer against




                                                 2
         Case 3:19-cv-00614-JWD-EWD              Document 1       09/16/19 Page 3 of 5



any Lien, Claims, or Interests in or against the Debtor or the assets of any kind or nature

whatsoever except as to Senior Statutory Liens that constitute Assume Liabilities.”

       4.      Northstar Offshore Group was the Debtor in a Chapter 11 case pending before the

United States Bankruptcy Court for the Southern District of Texas, Houston Division, entitled In

Re Northstar Offshore Group, LLC, Case Number 16-34028.

       5.      The assets at issue in this civil action were not the subject of the Sale Order and the

Debtor rejected and/or abandoned those assets. The Sale Order expressly provides that Sanare,

formerly known as Northstar Offshore Ventures, LLC, did not succeed to the liabilities of the

Debtor nor was it the successor in interest to the Debtor.

       6.      The Petition is in direct contradiction of the Sale Order.

       7.      Sanare first received notice of this action on or about the 26th day of August, 2019,

when it received the Citation via Certified Mail. A true and correct copy of all documents served

on Sanare are attached hereto as Exhibit “B.”

       8.      Removal to this District Court is proper under 28 U.S.C. § 1452(a) because the 19th

Judicial District Court for the Parish of East Baton Rouge, Louisiana, is located in the Middle

District of Louisiana.

       9.      Because this Notice of Removal is filed within thirty (30) days of August 26, 2019,

the day Sanare was served with the Petition, removal is timely.

       10.     As this civil action is not removed solely under Section 1441(a), there is no

requirement that the other named defendants join in or consent to the removal of this action.

       11.     Written notice of the filing of this Notice of Removal will be given to the State of

Louisiana and the State Court promptly after the filing of the Notice of Removal, as required by




                                                 3
            Case 3:19-cv-00614-JWD-EWD         Document 1      09/16/19 Page 4 of 5



28 U.S.C. § 1446(d). True and correct copies of those notices are attached hereto as Exhibit “C”

in globo.

        WHEREFORE, Sanare removes the above-entitled action from the 19th Judicial District

Court for the Parish of East Baton Rouge, Louisiana, to the United States District Court for the

Middle District of Louisiana.


                                            Respectfully submitted,




                                            _________________________________
                                            Michael D. Rubenstein (LA Bar #22860)
                                            LISKOW & LEWIS, APLC
                                            1001 Fannin Street, Ste. 1800
                                            Houston, TX 77002
                                            Telephone: (713) 651-2953
                                            Facsimile: (713) 651-2908
                                            Email: mdrubenstein@liskow.com


                                            Anthony Marino (LA Bar # 17037)
                                            Liskow & Lewis, APLC
                                            701 Poydras Street, Ste. 5000
                                            New Orleans, LA 70139
                                            Telephone: (504) 299-6114
                                            Facsimile: (504) 556-4108
                                            Email: acmarino@liskow.com

                                            Attorneys for Defendant,
                                            Sanare Energy Partners, LLC




4975740v1




                                               4
        Case 3:19-cv-00614-JWD-EWD             Document 1       09/16/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above pleading was served via United States First Class

mail, postage prepaid, on the following counsel of record this 16th day of September 2019:



                            Candice Rodgers Hillman, Esq.
                            Assistant Attorney General
                            Civil Division/Lands & Natural Resources
                            Post Office Box 94005
                            Baton Rouge, LA 70804-9005



                                                    ________________________________




                                                5
